

	

		II

		109th CONGRESS

		1st Session

		S. 1804

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2005

			Mrs. Lincoln (for

			 herself and Mr. Talent) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To provide emergency assistance to agricultural producers

		  who have suffered losses as a result of drought, Hurricane Katrina, and other

		  natural disasters occurring during 2005, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Agricultural Assistance Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)Covered

			 commodityThe term covered commodity has the meaning

			 given the term in section 1001 of the Farm Security and Rural Investment Act of

			 2002 (7 U.S.C. 7901).

			(2)Disaster

			 countyThe term

			 disaster county means—

				(A)a county included in the geographic area

			 covered by a natural disaster declaration; and

				(B)each county contiguous to a county

			 described in subparagraph (A).

				(3)Eligible

			 noninsurable commodityThe term eligible noninsurable

			 commodity means an eligible crop for which the producers on a farm are

			 eligible to obtain assistance under section 196 of the Federal Agriculture

			 Improvement and Reform Act of 1996 (7 U.S.C. 7333).

			(4)Insurable

			 commodityThe term insurable commodity means an

			 agricultural commodity (excluding livestock) produced in an area that is

			 eligible for coverage under a policy or plan of insurance under the Federal

			 Crop Insurance Act (7 U.S.C. 1501 et seq.).

			(5)Livestock

			 assistance programThe term livestock assistance

			 program means—

				(A)the 2002 Cattle Feed Program announced by

			 the Secretary on September 3, 2002 (67 Fed. Reg. 56260), to the extent

			 necessary to cover natural disaster declarations made during calendar year

			 2005;

				(B)the 2002 Livestock

			 Compensation Program, as announced by the Secretary on October 10, 2002 (67

			 Fed. Reg. 63070), and modified in accordance with section 203(a) of the

			 Agricultural Assistance Act of 2003 (title II of division N of the Consolidated

			 Appropriations Resolution, 2003 (Public Law 108–7; 117 Stat. 539) and section

			 5(a); and

				(C)the livestock loss

			 assistance program required by section 5(b).

				(6)Natural disaster

			 declarationThe term natural disaster declaration

			 means—

				(A)a natural disaster declared by the

			 Secretary—

					(i)during calendar year 2005 under section

			 321(a) of the Consolidated Farm and Rural

			 Development Act (7 U.S.C. 1961(a)); or

					(ii)during calendar year 2006 under that

			 section, but for which a request was pending as of December 31, 2005; or

					(B)a major disaster or emergency designated by

			 the President—

					(i)during calendar year 2005 under the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et

			 seq.); or

					(ii)during calendar year 2006 under that Act,

			 but for which a request was pending as of December 31, 2005.

					(7)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			3.Supplemental

			 direct payments for covered commodities

			(a)Payments

			 requiredThe Secretary shall

			 make payments to producers on a farm eligible for direct payments for the 2005

			 crop of a covered commodity under section 1103 of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 7913) if—

				(1)the farm is located

			 in a disaster county; or

				(2)the producers on

			 the farm have incurred qualifying crop losses with respect to the 2005 crop of

			 a covered commodity due to damaging weather or related condition, as determined

			 by the Secretary, using the same loss thresholds for the quantity and quality

			 losses as were used in administering section 815 of the Agriculture, Rural

			 Development, Food and Drug Administration, and Related Agencies Appropriations

			 Act, 2001 (Public Law 106–387; 114 Stat. 1549, 1549A–55).

				(b)AmountThe

			 amount of the payment made to the producers on a farm under this section shall

			 be equal to 100 percent of the amount of the direct payment the producers on

			 the farm are eligible to receive for the 2005 crop under section 1103 of the

			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913).

			(c)Crop

			 insuranceAs a condition of

			 the receipt of a payment under this section, the producers on the farm shall

			 enter into a contract with the Secretary under which the producers on the farm

			 agree—

				(1)in the case of the covered commodity and

			 all other insurable commodities produced on the farm for each of the next 2

			 crop years—

					(A)to obtain at least

			 catastrophic risk protection coverage for those commodities under the Federal

			 Crop Insurance Act (7 U.S.C. 1501 et seq.); and

					(B)in the event of

			 violation of the contract, to repay to the Secretary any payment received under

			 this section; and

					(2)in the case of all eligible noninsurable

			 commodities produced on the farm for each of the next 2 crop or calendar years,

			 as applicable—

					(A)to file the

			 required paperwork, and pay the administrative fee by the applicable State

			 filing deadline, for those commodities under section 196 of the Federal

			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and

					(B)in the event of violation of the contract,

			 to repay to the Secretary any payment received under this section.

					(d)AdministrationFor

			 purposes of sections 1001 through 1001F of the Food Security Act of 1985 (7

			 U.S.C. 1308 et seq.), payments received under this section shall be considered

			 direct payments made to a person under subtitle A of title I of the Farm

			 Security and Rural Investment Act of 2002 (7 U.S.C. 7911 et seq.).

			(e)Relation to

			 other assistanceA person

			 that elects to receive payments under this section for a covered commodity is

			 not eligible for crop loss assistance under section 4 for the same

			 commodity.

			(f)Time for

			 paymentThe Secretary shall make payments under this section as

			 soon as practicable after the date of enactment of this Act.

			4.Crop loss

			 assistance

			(a)Assistance

			 availableThe Secretary shall use such sums as are necessary of

			 the funds of the Commodity Credit Corporation to make emergency financial

			 assistance available to producers on a farm that have incurred losses in a

			 disaster county as a result of a disaster for which a natural disaster

			 declaration was made, as determined by the Secretary.

			(b)AdministrationSubject

			 to subsection (a), the Secretary shall make assistance available under this

			 section in the same manner as provided under section 1102 of the Agriculture,

			 Rural Development, Food and Drug Administration, and Related Agencies

			 Appropriations Act, 1999 (7 U.S.C. 1421 note; Public Law 105–277), including

			 using the same loss thresholds as were used in administering that

			 section.

			(c)Qualifying

			 lossesAssistance under this section may be made for losses

			 associated with crops that are, as determined by the Secretary—

				(1)quantity

			 losses;

				(2)quality losses;

			 or

				(3)severe economic

			 losses due to damaging weather or related condition.

				(d)Crops

			 coveredAssistance under this

			 section shall be applicable to losses for all crops (including losses of trees

			 from which a crop is harvested, livestock, and fisheries), as determined by the

			 Secretary, due to the disaster for which the natural disaster declaration was

			 made.

			(e)Relation to

			 other assistanceA person

			 that elects to receive assistance under this section for a covered commodity is

			 not eligible for supplemental direct payments for the same covered commodity

			 under section 3.

			(f)Crop

			 insuranceIn carrying out this section, the Secretary shall not

			 discriminate against or penalize producers on a farm that have purchased crop

			 insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).

			5.Livestock

			 assistance

			(a)Continuation of

			 assistance programSubject to subsection (c), the Secretary

			 shall—

				(1)continue to carry

			 out the 2002 Livestock Compensation Program announced by the Secretary on

			 October 10, 2002 (67 Fed. Reg. 63070); and

				(2)under that

			 Program, provide assistance to any applicant that—

					(A)conducts a livestock operation that is

			 physically located in a disaster county and meets all other eligibility

			 requirements established by the Secretary for the Program; or

					(B)produces an animal

			 described in section 10806(a)(1) of the Farm Security and Rural Investment Act

			 of 2002 (21 U.S.C. 321d(a)(1)) and meets all other eligibility requirements

			 established by the Secretary for the Program.

					(b)Livestock loss

			 assistance programSubject to

			 subsection (c), the Secretary shall use $250,000,000 of funds of the Commodity

			 Credit Corporation to carry out a program to make payments to producers for

			 livestock losses occurring in a disaster county using the criteria established

			 to carry out the 1999 Livestock Assistance Program.

			(c)Relationship of

			 livestock assistance programsThe amount of assistance that the

			 producers on a farm would receive for a loss under a livestock assistance

			 program, in the absence of the operation of this section, shall be reduced by

			 the amount of the assistance that the producers on the farm receive under any

			 other livestock assistance program.

			(d)Use of commodity

			 credit corporation fundsEffective beginning on the date of

			 enactment of this Act, the Secretary shall carry out the 2002 Livestock

			 Compensation Program announced by the Secretary on October 10, 2002 (67 Fed.

			 Reg. 63070) using funds of the Commodity Credit Corporation.

			6.Emergency surplus

			 removalThe Secretary shall

			 transfer $250,000,000 of funds of the Commodity Credit Corporation to the fund

			 established by section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to

			 carry out emergency surplus removal of agricultural commodities.

		7.Specialty

			 cropsThe Secretary shall use

			 $50,000,000 of funds of the Commodity Credit Corporation to provide assistance

			 to producers directly or through grants to States, or take such other action as

			 the Secretary determines is appropriate, to assist producers of fruits and

			 vegetables.

		8.CottonseedThe Secretary shall use $50,000,000 of funds

			 of the Commodity Credit Corporation to provide assistance to producers and

			 first handlers of the 2005 crop of cottonseed.

		9.Additional

			 hurricane assistance

			(a)In

			 generalIn any State

			 described in section 359f(c)(1)(A) of the Agricultural Adjustment Act of 1938 (7 U.S.C.

			 1359ff(c)(1)(A)) in a which a natural disaster declaration is in effect, the

			 Secretary shall make available to first processors that are eligible to obtain

			 a loan under section 156(a) of the Federal Agriculture Improvement and Reform

			 Act of 1996 (7 U.S.C. 7272(a)) assistance in the form of payments, or

			 commodities in the inventory of the Commodity Credit Corporation from carrying

			 out that section, to partially compensate producers and first processors for

			 crop and other losses that are related to the natural disaster

			 declaration.

			(b)AdministrationAssistance

			 under this section shall be—

				(1)shared by an

			 affected first processor with affected producers that provide commodities to

			 the processor in a manner that reflects contracts entered into between the

			 processor and the producers; and

				(2)made available

			 under such terms and conditions as the Secretary determines are necessary to

			 carry out this section.

				(c)QuantityTo

			 carry out this section, the Secretary shall—

				(1)use 200,000 tons

			 of commodities in the inventory of the Commodity Credit Corporation under

			 section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7

			 U.S.C. 7272(a));

				(2)make payments in

			 an aggregate amount equal to the market value of 200,000 tons of commodities

			 described in paragraph (1); or

				(3)take any

			 combination of actions described in paragraphs (1) and (2) using commodities or

			 payments with a total market value of 200,000 tons of commodities described in

			 paragraph (1).

				10.Funding

			(a)In

			 generalThe Secretary shall use the funds, facilities, and

			 authorities of the Commodity Credit Corporation to carry out this Act.

			(b)AdministrationThe

			 Secretary, acting through the Farm Service Agency, may use not more than

			 $70,000,000 of funds of the Commodity Credit Corporation to cover

			 administrative costs associated with the implementation of this Act and title I

			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et

			 seq.).

			(c)Use of

			 fundsFunds made available under this Act shall remain available

			 until expended.

			11.Regulations

			(a)In

			 generalThe Secretary may promulgate such regulations as are

			 necessary to implement this Act.

			(b)ProcedureThe

			 promulgation of the regulations and administration of this Act shall be made

			 without regard to—

				(1)the notice and

			 comment provisions of section 553 of title 5, United States Code;

				(2)the Statement of

			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.

			 13804), relating to notices of proposed rulemaking and public participation in

			 rulemaking; and

				(3)chapter 35 of

			 title 44, United States Code (commonly known as the Paperwork Reduction

			 Act).

				(c)Congressional

			 review of agency rulemakingIn carrying out this section, the

			 Secretary shall use the authority provided under section 808 of title 5, United

			 States Code.

			

